Title: To Thomas Jefferson from Philip Wilson, 3 December 1792
From: Wilson, Philip
To: Jefferson, Thomas


London, 3 Dec. 1792. He has received no acknowledgment of his many applications to the President, Senate, and Congress, but particularly to TJ, concerning the destruction of his ship Mentor. In compliance with TJ’s instructions, Pinckney submitted a statement of his case to Lord Grenville, who laid it before Pitt. But neither of them has as yet responded to his complaint, “and Mr. Pinkney is submitting to the Delay with mildness least they refuse to settle with me until a settlement with the United States in general may take place.” On behalf of himself and his family of eight, he asks TJ to obtain from Congress an order on Pinckney “to supply me with a quarterly support, and mony to pay some pressing Debts, until a settlement can be concluded.”
